DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This action is in response to the Request for Continued Examination filed January 4, 2021.  Claims 1, 3-4, 6, 8, 11, 13, 15, 17 and 20 have been amended.  Claims 1-21 are currently pending and have been examined in the application.  .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably 
In Claims 1, 8 and 15 limitation “based on the machine learning decision tree, generating a set of trigger files for the target areas to alert based on identified weather conditions in real-a decision tree may be build utilizing weather variable to identify weather conditions that impact or increase brand visitation rates. In some embodiments, models may be adjusted or modified according to various error testing rates or accuracy thresholds. For example, models with out of sample test scores with an absolute change in 10% relative to the training set are removed. Finally trigger files are generated using rules for each DMA and season to alert in pre-selected zip codes based on the identified weather conditions in real-time when the system is called.” [0038].  This does not describe that trigger files for the target areas to alert are generated based on the machine learning decision tree.  Accordingly this is impermissible new matter.  Claims 2-7, 9-14 and 16-21 by being dependents of Claims 1, 8 and 15 respectively are also rejected.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8 and 15 recite the limitation “the given brand” in lines 3, 8 and 6 respectively.  There is insufficient antecedent basis for this limitation in the claims.  
Claims 1, 8 and 15 recite the limitation “the targeted advertising for the particular brand” in lines 10, 15 and 13 respectively.  There is insufficient antecedent basis for this limitation in 
Claims 1, 8 and 15 recite the limitation based on the machine learning decision tree, generating a set of trigger files for the target areas to alert based on identified weather conditions in real-time.”  It is not clear if a set of trigger files for the target areas to alert is generated based on the machine learning decision tree or on the identified weather conditions.   Therefore, the claim is indefinite.  
Claims 2, 9 and 16 recite the limitation “the targeted advertising” in lines 7, 8 and 7 respectively.  There is insufficient antecedent basis for this limitation in the claims.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-21 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative independent claim 1 is directed towards a method, which falls within the four statutory categories of invention.
Alice/Mayo test, (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).  While, calculating, based on the set of locations of residences and using a Haversine formula, an actual distance traveled to the particular physical location of the given brand for actual customers; identifying, based on the calculating, a sphere of influence (SOI) for the particular physical location based on a travel distance two standard deviations above a mean, modeling, using machine learning, weather impact on visitation rates, the modeling including building a machine learning decision tree; and based on the machine learning decision tree, generating a set of trigger files for the target areas to alert based on identified weather conditions in real-time, fall within the Mathematical Concepts grouping of abstract idea because they calculate, organize and manipulate information through mathematical correlations, see Id. 
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), there are no additional elements provided by the claim beyond the abstract recitation. Therefore, the claim is directed to an abstract idea.
	Likewise, dependent claims 2-7 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  For instance, claims 2-5 amount to 




Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive.
A.	Applicant's arguments regarding the 35 U.S.C. § 101 rejection that the amendments introduce limitations that integrate the abstract ideas into a practical application as they recite a specific improvement to the technical field of generating weather-based triggers.  The Examiner respectfully disagrees.  The claims as whole do not proffer an improvement to a technology or technical field nor include any additional elements that integrate the abstract ideas into a practical application or amount to significantly more than the abstract ideas.  Generating a trigger albeit weather based is not a technical field but rather an abstract idea of generating data correlated through mathematical concepts.  Notwithstanding, Applicant generating trigger files base on using a decision tree, does not provide for an improvement on trigger files.  The specification does not provide any technical support/technical evidence that the instant claimed invention, when implemented, improves the functioning of the computing device itself, or an improvement to any technology/technical field based on generating weather triggers.
	As such, the claims in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea 



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622